


110 HR 771 IH: Southern California Desert Region

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 771
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Lewis of
			 California introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to authorize the Secretary of the Interior to participate in
		  the Southern California Desert Region Integrated Water and Economic
		  Sustainability Plan.
	
	
		1.Short titleThis Act may be cited as the
			 Southern California Desert Region
			 Integrated Water and Economic Sustainability Plan
			 Act.
		3.Project
			 authorization
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 amended by adding at the end the following new section:
				
					16__.Southern
				California desert region integrated water and economic sustainability
				plan
						(a)AuthorizationThe
				Secretary, in cooperation with the Mojave Water Agency is authorized to
				participate in the design, planning, and construction of projects to
				Implement Mojave Water Agency’s Integrated Regional Water Management
				Plan.
						(b)Cost
				shareThe Federal share of the costs of the projects authorized
				by this section shall not exceed 25 percent of the total cost.
						(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section
				$20,000,000.
						.
			(b)Conforming
			 AmendmentThe table of sections in section 2 of Public Law
			 102–575 is amended by inserting after the last item relating to title XVI the
			 following:
				
					
						16__. Southern California desert region
				integrated water and economic sustainability
				plan.
					
					.
			(c)LimitationThe
			 Secretary shall not provide funds for the operation or maintenance of a project
			 authorized by this section.
			(d)Credits toward
			 non-federal shareFor purposes of subparagraph (b) the Secretary
			 shall credit the Mojave Water Agency with the value of all expenditures made
			 prior to the date of the enactment of this Act that are used toward completion
			 of projects that are compatible with this section.
			
